Citation Nr: 1741092	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 29, 2009, for the award of service connection for lumbar strain and degenerative disc disease status post vertebral fracture, claimed as middle and lower back pain. 

2.  Entitlement to an effective date prior to May 29, 2009, for the award of service connection for depression.

3.  Entitlement to a rating in excess of 50 percent for depression.

4.  Entitlement to a rating in excess of 40 percent for lumbar strain and degenerative disc disease status post vertebral fracture, claimed as middle and lower back pain.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral tinnitus. 



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to June 1975.

These matters come before the Board of Veteran's Appeals (Board) on appeal of a September 2009 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA), a May 2014 rating decision of the Oakland, California RO of the VA, and a March 2016 rating decision of the Waco, Texas RO of the VA.  The Waco, Texas RO currently has jurisdiction over the appeal. 

In April 2016, the Veteran filed his Substantive Appeal, VA Form 9, and indicated that he wished to have a VA hearing by live videoconference at a local VA office.  In May 2017, the Veteran's representative submitted correspondence indicating that the Veteran wished to withdraw his request for a hearing.  

In March 2016, the RO granted service connection for radiculopathy of the left lower extremity and right lower extremity with an evaluation of 10 percent effect February 12, 2016 for both disabilities.  The Veteran filed a timely notice of disagreement, and the RO has acknowledged receipt.  As such, the Board will defer action on these claims to allow the RO time to perform the appropriate actions. 



FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for bilateral hearing loss, bilateral tinnitus, a middle back disability, low back disability, and depression on May 29, 2009. 

2.  The evidence of record indicates that the Veteran's depression did not result in occupational impairment with deficiencies in most areas or total social and occupational impairment. 

3.  The evidence of record indicates that the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine.

4.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include any noise exposure therein.

5.  Resolving all doubt in his favor, the Veteran's tinnitus is related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 29, 2009, for the award of service connection for lumbar strain and degenerative disc disease status post vertebral fracture, claimed as middle and lower back pain, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (West 2016).

2.  The criteria for an effective date prior to May 29, 2009, for the award of service connection for depression have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (West 2016).

3.  The criteria for an initial rating in excess of 50 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2016).

4.  The criteria for a rating in excess of 40 percent for service connected lumbar strain and degenerative disc disease status post vertebral fracture, claimed as middle and lower back pain, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5235 (2016).   

5.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the November 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

II.  Earlier Effective Date for Award of Service Connection for Lumbar Strain and Degenerative Disc Disease Post Status Removal, Claimed as Middle and Lower Back Pain, and Depression

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The Veteran was granted service connection for lumbar strain and degenerative disc disease post status removal, claimed as middle and lower back pain, and depression in a May 2014 rating decision.  This decision reported that an effective date of May 29, 2009, was being assigned because it was the date VA received the Veteran's claim.

As noted, in general, the effective date of an evaluation and award of compensation based on an original claim, or a claim reopened after disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Board has reviewed the Veterans claims folder and can find no indication that there was a pending, unadjudicated claim for service connection prior to May 29, 2009.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Veteran has also not pointed to any communication or document that could serve as an earlier, unadjudicated claim for benefits.  In fact, the record indicates that the May 29, 2009, was the Veteran's first claim seeking disability benefits from VA.

Having determined that the Veteran's claim was filed on May 29, 2009, the Board must now determine when entitlement to service connection arose.  As noted, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Thus, even if the Veteran had been experiencing a back disability or depression following his separation from service, his May 29, 2009, claim is clearly the later of the two dates specified by law.  Hence, on this record, an earlier effective date is not assignable by law.  






III.  Increased Ratings 

a.  In General 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

b.  Depression

Under Diagnostic Code 9434, the General Rating Formula for Mental Disorders is used for a major depressive disorder.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally being able to function satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

c.  Rating in Excess of 50 Percent for Depression

The Veteran received a VA mental disorders examination in March 2014, and the examiner noted that the Veteran had a current diagnosis of major depressive disorder.  The examiner noted that the Veteran's first marriage lasted five and a half years, and he married his current wife 39 years earlier and they had three adult children.  The Veteran reported first feeling depressed in 1973.  He was diagnosed with an adjustment disorder in 1974, and with "immature personality and situational reaction" in 1975.  The Veteran went through a divorce in 1975, and reported that he attempted to end his life by overdosing on prescription pills.  The Veteran never suicidal again, but felt he came close in March 2010.  

The Veteran stated that he received care for depression at a VA facility since 2010, and his medication helped him with his anger.  The March 2014 examiner noted that the Veteran showed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals which interfere with routine activities.  The examiner also noted, however, that the Veteran did not have current suicidal ideations.  As a result of his examination, the examiner found that the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks.  However, the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran's wife submitted a statement in March 2014 indicating her experiences with her husband while he lived with his back pain, depression, and tinnitus.  She stated that the Veteran's "mood would range from happy go lucky to being very moody in a short period of time."  She also stated that the Veteran was a good father but was not involved with the children.  The Veteran was described as having a quick temper, and his wife recounted a story where the Veteran became frustrated while working on a car, threw a car part against a wall and yelled at her. The wife also indicated that the Veteran would spend money when he was really depressed, then stressed about how he would cover what he just spent.  She indicated that the Veteran always had a job while they were married, but he would not stay at a single job for long.  Most of his jobs were for less than a year, and a lot were for only one to six months

In February 2016, the Veteran received another VA examination and the examiner noted that the Veteran had a recurrent, moderate major depressive disorder.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported experiencing social isolation, and indicated significant anxiety and irritability around others, which had strained his marriage.  He also reported difficulty being around his children or grandchildren for extended periods of time.  The Veteran indicated that he had friends, but did not have frequent contact with them.

The examiner noted that the Veteran showed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner also noted that the Veteran presented to the evaluation casually dressed and well groomed, and his mood appeared neutral and his affect was congruent.  He was also friendly and cooperative during the examination.

The Board finds these examinations highly probative of the Veteran's mental state for the period on appeal, and concludes that an evaluation higher than 50 percent is not warranted.  The competent, credible medical examinations indicate that the Veteran has been married for close to 40 years and has had a relationship with his children and grandchildren.  The Board notes that the Veteran's wife statement is competent and credible evidence with regards to the Veteran's mental state during their marriage.  Although she described him as a tough father, the Veteran's wife spoke of his capability to love and his desire to work as hard as possible to provide for his family.  Furthermore, the Veteran was working consistently after discharge, and the Veteran's work difficulties were found to be only partially related to his mental disorder.  A 70 percent evaluation is not warranted because the Veteran did not have deficiencies in areas such as work, school, family relations, judgment, thinking or mood, nor did he have an inability to establish and maintain effective relationships.  Although the relationships with his wife, children, and grandchildren have been strained and difficult, the Veteran has not shown that he is unable to maintain them.  Finally, a 100 percent evaluation is not warranted as the Veteran did not have symptoms that were productive of total occupational and social impairment.  

d.  Rating in excess of 40 percent for lumbar strain and degenerative disc disease status post vertebral fracture, claimed as middle and lower back pain

The Veteran received a VA examination for his back in March 2012, and the examiner noted a diagnosis of degenerative disc disease of the lumbosacral spine in March 2011 and a T12, L1, and L2 vertebral body fracture in October 1970.  The examiner noted that forward flexion was 90 degrees or better for the initial range of motion measurement.  After repetitive use testing, forward flexion was measured at 80 degrees.  The examiner also noted that there was no ankylosis of the spine.  

The Veteran received another VA examination for his back in January 2016, and the examiner noted that the forward flexion was 0 to 15 degrees for the initial range of motion measurement.  The Veteran was unable to walk without a cane, and also had a balance deficit without a cane.  The Veteran was unable to perform repetitive-use testing with at least three repetitions due to fear of pain, but the examiner noted that there was no ankylosis of the spine.  

The Board finds these examinations competent and credible.  A 40 percent evaluation for the Veteran's lumbar strain and degenerative disc disease is appropriate because the more recent VA examination found that the Veteran's forward flexion was less than 30 degrees. However, a rating of 50 percent is not warranted because the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent is not warranted because the Veteran does not have unfavorable ankylosis of the entire spine.

The Board recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA medical examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, in this case, range of motion is irrelevant because a rating in excess of 40 percent for a low back disability requires unfavorable ankylosis.  Accordingly, a remand in order to comply with Correia is not warranted.  In addition, since the Veteran is in receipt of the maximum rating for limited motion under the applicable criteria, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

e.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's lumbar strain and degenerative disc disease and depression symptoms are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no further analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

III.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

a.  Bilateral Hearing Loss

At the outset, the Board notes that a bilateral hearing loss disability was not noted on the Veteran's examination at entrance into service.  In this regard, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Even if disabling loss is not demonstrated at separation, a veteran many establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

As a preliminary matter, the Board notes that American Standards Association (ASA) standards were primarily used in service until November 1, 1967.  However, it was indicated on the audiogram at the time of service entry in November 1969 that ASA was used.  The Board has therefore converted the November 1969 service entry audiological evaluation findings from ASA to ISO (ANSI) units.  The figures in parentheses represent ISO (ANSI) units, and are provided for data comparison purposes.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (10)
5 (15)
5 (15)
5 (10)
LEFT
-5 (10)
-5 (10)
-5 (5)
5 (15)
5 (10)

The examiner found no defects, and indicated the Veteran was qualified for submarine training.

In-service results in September 1973 were not stated to be either ASA or ISO so the Board will again convert the findings for comparison purposes:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
10 (20)
10 (15)
LEFT
5 (20)
15 (25)
5 (15)
5 (15)
0 (5)

In-service results in October 1974 were again not stated to be either ASA or ISO so the Board will again convert the findings for comparison purposes:








HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
10 (15)
LEFT
0 (15)
5 (15)
5 (15)
5 (15)
15 (20)

Discharge findings in June 1975 were noted to be in ISO units and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
0
0
5
15

The competent medical evidence further indicates the Veteran has a current disability.  The Veteran received a VA audiology examination in August 2009.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
35
60
LEFT
10
20
20
30
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner noted the Veteran's military noise exposure included steam turbines, air conditioning and tools, pumps, pistols and submachine guns, and after service, the Veteran's vocational noise exposure included diesel engines and air tools, while his recreational noise exposure included shooting and drills.  In light of the examination results and the Veteran's history, the examiner concluded that the Veteran suffered from bilateral sensorineural hearing loss.  However, the examiner found that the Veteran's separation audiogram showed hearing within normal limits, and therefore concluded that the Veteran's hearing loss was less likely as not related to military noise exposure.  

On his Substantive Appeal, VA Form 9, filed in January 2011, the Veteran gave a statement with regards to his bilateral hearing loss.  The Veteran indicated that he worked in the engine room of a nuclear submarine which had machinery that was extremely loud.  Although he was not issued any type of hearing protection for two patrols, the Veteran stated that he was issued ear plugs which were deemed insufficient and was later issued aviation style, over-the-ear hearing protection.  He also indicated that there was high frequency hearing loss over time from the hearing tests that he was given in service.  The Veteran also stated that his August 2009 VA examination was not accurate because he was straining to hear at that time and it did not represent the normal hearing situations that he encounters.  Finally, the Veteran indicated that he had been told that hearing aids would not help him with his high frequency hearing loss. 

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  Following service, the first medical evidence of bilateral hearing loss did not appear until the August 2009 VA audio examination.  As such, there is no medical evidence showing that hearing loss was diagnosed for VA purposes either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at his separation physical or for many years thereafter.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and the Veteran's military noise exposure.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's hearing loss disability and his period of service.  The principal evidence weighing against the Veteran's claim is the August 2009 VA audio examination.  While the examiner confirmed that the Veteran did have a hearing loss disability for VA purposes, he provided an opinion explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  In providing the opinion, the examiner was fully apprised of the Veteran's military noise exposure and provided an adequate rationale for the negative opinion. 

The Veteran indicated on his substantive appeal that he suffers from bilateral hearing loss and it is due to a lack of hearing protection while working in an engine room on a nuclear submarine.  The Board acknowledges that lay statements are competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  Yet, aside from the statement that he has suffered from bilateral hearing loss since service, the Veteran has not provided any evidence substantiating any changes in hearing acuity during service.  In fact, a comparison of results throughout service does not reveal a discernible shift that could be linked to his in-service noise exposure.  

Furthermore, the Veteran is not considered to be competent to offer an opinion concerning the etiology of his hearing loss as such determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 429 F.3d 1372, 1377 (Fed. Cir. 2007).

As noted above, the August 2009 VA examiners opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.  Therefore, the criteria for service connection have not been met and the Veteran's claim is denied.





b.  Bilateral Tinnitus

The Veteran seeks to establish service connection for tinnitus, essentially arguing that he has experienced tinnitus since his exposure to noise while working in the engine room on a nuclear submarine.

At the August 2009 VA audiology examination, the examiner indicated that there was a current complaint of bilateral tinnitus, and it had its onset in 1990.  Due to the date of onset, the examiner concluded that the Veteran's tinnitus was less likely than not related to military noise exposure. 

In her March 2014 statement, the Veteran's wife indicated that the Veteran has always had a buzz in his ears, but it had not been a big problem until recently.  She stated that he does hear most of the time, but if there is any kind of noise in the area, the Veteran is unable to understand anything. 

The Board also points out that the Veteran's service personnel records document that the Veteran's military occupational specialty (MOS) was marine mechanic.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b)

The Board further notes that the Veteran is competent to diagnose tinnitus, i.e., ringing of the ears, on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is considered competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Given the statements from the Veteran's wife, along with the Veteran's assertions that tinnitus began while working in the engine room on a nuclear submarine, the Board finds that the Veteran's assertions of tinnitus dating back to active service are credible.  Thus, the Veteran's statements, combined with his significant in-service noise exposure as a marine mechanic, establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Board acknowledges that the August 2009 VA examiner opined that the Veteran's tinnitus is not related to military service based on what he found to be the onset of the disability.  However, the Veteran's statements have been consistent as to the onset of his tinnitus in service.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his tinnitus.  In this regard, the Board emphasizes that tinnitus is a completely subjective condition.

Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2016). 

	
ORDER

The claim for an effective date prior to May 29, 2009, for the award of service connection for lumbar strain and degenerative disc disease status post vertebral fracture, claimed as middle and lower back pain, is denied.  

The claim for an effective date prior to May 29, 2009, for the award of service connection for depression is denied.

The claim for an initial rating in excess of 50 percent for depression is denied.  

The claim for a rating in excess of 40 percent for service-connected lumbar strain and degenerative disc disease status post vertebral fracture, claimed as middle and lower back pain, is denied.

The claim for service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


